DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 34-53 is/are rejected under 35 U.S.C. 102a1 as being anticipated by at least one of Hiyak (WO 2016/035066) or Univ Guilin (CN 107 187 568).
	Regarding claims 34-53, Hiyak discloses a method of propelling an object through a granular medium comprising granular material, the object being provided with one or more rotatable portions (41-45; 120,130); the method comprising: providing the object submerged in the granular medium; and rotating at least one of the one or more rotatable portions (41-45; 120,130) about an axis of rotation to thereby move granular material adjacent the one or more rotatable portions and propel the object through the granular medium. HIYAK also discloses propulsion means for propelling an object through a granular medium comprising granular material, the propulsion means being couplable or coupled to the object and comprising one or more rotatable portions (41-45; 120,130) rotatable about an axis of rotation, the one or more rotatable portions (41-45; 120,130) being configured such that, when the propulsion means is coupled to the object and the object and propulsion means are submerged in the granular medium, rotation of at least one of the one or more rotatable portions (41-45; 120,130) about the axis of rotation moves granular material adjacent the one or more rotatable portions and propels the object through the granular medium. HIYAK however discloses, see its Figure 6 and the explanations on page 17, line 9 -page 18, line 25, that the device of HIYAK can be provided with a rudder 202, which allows the capsule, when tilted relative to the main axis of the capsule (which coincides with the axis of rotation in HIYAK) to perform a turning movement, i.e. to follow a curved trajectory. The direction of movement of the object/capsule according to HIYAK will then be not anymore parallel to the axis of rotation. Indeed it can then be referred to as being inclined with respect to the axis of rotation. It can be recognized that if the tilt angle of the rudder were chosen particularly large, the instantaneous movement of the capsule/object of HIYAK during a circular turn would be mainly "sideways", i.e. substantially perpendicular to the axis of rotation. HIYAK thus discloses a method of propelling an object through a granular medium comprising granular material, the object being provided with one or more rotatable portions (41-45; 120,130);, the method comprising: providing the object submerged in the granular medium; and rotating at least one of the one or more rotatable portions (41-45; 120,130) about an axis of rotation to thereby move granular material adjacent the one or more rotatable portions and propel the object through the granular medium in a direction substantially perpendicular to the axis of rotation or in a direction inclined with respect to the axis of rotation. HIYAK also discloses propulsion means for propelling an object through a granular medium comprising granular material, the propulsion means being coup/able or coupled to the object and comprising one or more rotatable portions (41-45; 120,130) rotatable about an axis of rotation, the one or more rotatable portions (41-45; 120,130) being configured such that, when the propulsion means is coupled to the object and the object and propulsion means are submerged in the granular medium, rotation of at least one of the one or more rotatable portions (41-45; 120,130) about the axis of rotation moves granular material adjacent the one or more rotatable portions and propels the object through the granular medium in a direction substantially perpendicular to the axis of rotation or in a direction inclined with respect to the axis of rotation. Also, UNIV GUILIN discloses the features of claims 34 and 43, see the rotatable portion 1 shown in its Figures. HIYAK also discloses that the device constitutes a vehicle: see the introductory portion of its description on pages 1 and 2 and its claims. Also, UNIV GUILIN discloses what can be referred to as a vehicle. Therefore, also claim 49 lacks novelty in its subject-matter in view of what is known from HIYAK. The additional method feature of moving upward against gravity rotating at least one rotatable portion is also known from HIYAK: see page 18, lines 16-25. The additional method feature of to have a rotational portion rotate about an axis inclined at an acute angle relative to the horizontal, the angle being less than 45 degrees, will logically come about if the device known from HIYAK changes its operating inclination from horizontal to vertical, so that this feature is seen to be also at least implicitly known from HIYAK. See also page 18, lines 4 - 15 an changing direction. The additional feature of one or more of the rotational portions has a circular cross section is known from HIYAK : see the Figures. At least some of the variants shown in the Figures of HIYAK show that rotatable portions are -convex (see for example Figures 3A and 3B), -elongate (see again for example Figures 3A and 3B), -	have a cross sectional shape that is constant over its length (additional feature of claims 6 and 21) - see again for example Figures 3A and 3B, and also Figures 4B, 5C, -(at least in part) cylindrical (see again the already mentioned Figures 3A and 3B, and also Figures 4B, 5C), -rotate about an axis coincident with their longitudinal axis (see the already mentioned Figures, -rotate about an axis which extends through their center of gravity since they are formed rotation-symmetrical, -at least two times larger in diameter then the diameters of the grains of the granular medium, since HIYAK states that its device is dimensioned to overlap even voids in the soil, and the diameter can be varied to suit soil characteristics (page 6, lines 20-21), rotating at a constant speed (see page 7, lines 13 and 14). The object of HIYAK is a vehicle for transportation through a granular medium (see points 2 and 3 on page 9 of HIYAK). The vehicle of HIYAK comprises sensors which are used vary the direction and or speed in the way specified (see for example page 8, lines 6 - 10). The additional features of the soil that surrounds the object, this feature is seen disclosed or at least implied in the passage already mentioned: page 8, lines 6 - 10 of HIYAK. HIYAK discloses (page 1, penultimate paragraph) that if ground or soil are mentioned further, this should be seen to among others include organic or biological material. In view of this, the additional feature of wherein the granular medium is cereal seed or pulse grains is seen implied here. The vehicle of HIYAK is provided with motors that drive the rotatable portions, see for example the motor 140 in Figure 4B. HIYAK further discloses to possibility to remote control the vehicle - see the last paragraphs of page 8. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MEYER whose telephone number is (571)270-3535. The examiner can normally be reached Monday - Friday 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACOB B. MEYER
Primary Examiner
Art Unit 3618



/JACOB B MEYER/Primary Examiner, Art Unit 3618